DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2019/0041687 A1).
Re claim 1, Cheng et al. discloses a device comprising a comprising a first substrate (3); a second substrate (2), disposed opposite to the first substrate; a support member (4), disposed in the peripheral region and between the first substrate and the second substrate; an overcoat layer (91) disposed between the second substrate and the support member; and a light-shielding layer (5) disposed between the second substrate and the overcoat layer, wherein the light-shielding layer has a groove (51) in the peripheral region and the overcoat layer fills into the groove.
Re claim 2, Cheng et al. discloses the device wherein the groove (51) is not overlapped with the support member (4).
Re claim 7, Cheng et al. discloses a device comprising a package element (6) disposed between the second substrate and the first substrate, wherein the groove is not overlapped with the package element.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. in view of Du (US 11,437,414 B2).
Cheng et al. does not disclose the device further comprising an insulating layer disposed between the first substrate and the support member, further comprising an active device disposed in the peripheral region, wherein the active device is used as a gate on array.
Du discloses a device comprising an insulating layer (403) disposed on the first substrate (400), further comprising an active device (408) disposed in the peripheral region, wherein the active device is used as a gate on array (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device further comprising an insulating layer disposed between the first substrate and the support member further comprising an active device disposed in the peripheral region, wherein the active device is used as a gate on array since one would be motivated by low cost and high integration (col. 1, lines 16-19).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. and Du et al. in view of Yasuhiro (US 2016/0282677 A1)
Cheng et al. does not disclose the device further comprising an alignment layer between the insulating layer and the support member.
Yasuhiro disclose a device comprising an alignment layer (1125) between an insulating layer (1125) and a support member (114).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device further comprising an alignment layer between the insulating layer and the support member since one would be motivated to improve adhesion strength. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871